J-S73045-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                                             :
               v.                            :
                                             :
                                             :
 MICHAEL JAMES WILLITS,                      :
                                             :
                     Appellant               :        No. 1013 MDA 2019

              Appeal from the PCRA Order Entered June 13, 2019
               in the Court of Common Pleas of Lycoming County
             Criminal Division at No(s): CP-41-CR-0002035-2014

BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                     FILED FEBRUARY 11, 2020

      Michael James Willits (“Willits”) appeals, pro se, from the Order

dismissing his first Petition for relief filed pursuant to the Post Conviction Relief

Act (“PCRA”). See 42 Pa.C.S.A. §§ 9541-9545. We affirm.

      Willits was arrested on November 30, 2014, following an incident where

police officers entered a motel room in Lycoming County, which Willits was

occupying, without a warrant.        Prior to trial, Willits moved to suppress

evidence seized from the warrantless search of the motel room and his flight

from the room after encountering the officers, arguing that exigent

circumstances did not exist to search the motel room. The trial court denied

Willits’s suppression motion, and the matter proceeded to a jury trial, after

which Willits was convicted of multiple offenses, and was sentenced to serve

an aggregate sentence of fifteen months to four years in prison. Willits filed

a direct appeal, arguing that the trial court improperly denied his suppression
J-S73045-19



motion. On March 11, 2016, this Court vacated the judgment of sentence,

reversed the suppression order, and remanded to the trial court.1

        On July 12, 2016, Willits pled guilty, pursuant to a plea agreement, to

escape and flight to avoid apprehension,2 was sentenced to time served, and

was “released from further obligation to Lycoming County[,] other than for

the cost of prosecution.” Sentencing Order, 7/12/16, at 2. On February 4,

2019, Willits filed the instant, pro se, PCRA Petition, challenging various

aspects of his initial arrest, his incarceration, and the circumstances

surrounding his subsequent guilty plea. The PCRA court dismissed his Petition,

concluding that the court lacked jurisdiction to consider Willits’s Petition

because Willits was no longer serving a prison sentence. This timely appeal

followed.

        In order to be eligible for relief under the PCRA, a petitioner must be

“currently serving a sentence of imprisonment, probation or parole for the

crime[.]” 42 Pa.C.S.A. § 9543(a)(1)(i); see also Commonwealth v. Fisher,

703 A.2d 714, 716 (Pa. Super. 1997) (holding that the PCRA does not afford

relief to petitioners whose only outstanding sentence is payment of fines).

Here, the record reveals that Willits fully served his sentence, minus payment

for the costs of prosecution, as of July 19, 2016. Sentencing Order, 7/12/16,


____________________________________________


1Commonwealth v. Willits, 144 A.3d 197 (Pa. Super. 2016) (unpublished
memorandum).

2   See 18 Pa.C.S.A. §§ 5121(a); 5126(a).

                                           -2-
J-S73045-19



at 2. Thus, Willits is not eligible for relief under the PCRA. See 42 Pa.C.S.A.

§ 9543(a)(1)(i); see also Fisher.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/11/2020




                                     -3-